Citation Nr: 0721724	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-10 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  He died in October 2003 and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  No medical complexity or controversy is shown concerning 
the appellant's claims as to require an independent medical 
examination of the claims folder and medical evidence.

3.  The veteran did not incur esophageal or gastric carcinoma 
during service or within one year of discharge from service.

4.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

5.  At the time of the veteran's death, he was service-
connected for Hodgkin's lymphoma as secondary to exposure to 
Agent Orange.  His disability rating at the time of death was 
0 percent.

6.  At no time during the veteran's life did he have a total 
disability rating.


CONCLUSIONS OF LAW

1.  Criteria for submission of the appellant's claims for an 
independent medical examination have not been met.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.328, 20.901 
(2006).

2.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.312 (2006).

3.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claims of entitlement to service connection 
and/or DIC for the cause of the veteran's death, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the appellant to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the appellant is 
not prejudiced as she was given specific notice with respect 
to the elements of a claim of entitlement to service 
connection for the cause of the veteran's death and for DIC 
under Section 1318 and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  Accordingly, the Board finds that 
VA met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  

The Board notes that the appellant's representative, in its 
May 2007 brief, requested that VA obtain an independent 
medical opinion pursuant to 38 C.F.R. § 3.328 as the case 
presented a medical complexity.  In support of this request, 
the representative simply stated that the possibility of 
Hodgkin's lymphoma being a contributing factor of the gastric 
carcinoma that led to the veteran's death needed to be 
explored.  Neither the representative nor the appellant have 
submitted medical evidence in support of the theory that all 
cancers found in the veteran's body were results of exposure 
to Agent Orange, Hodgkin's lymphoma and/or the chemotherapy 
treatment performed in the 1990's to eradicate Hodgkin's 
lymphoma.  

38 C.F.R. § 3.328 provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The issue before the Board for which the appellant desires an 
independent medical examination is whether esophageal or 
gastric carcinoma could have been caused by the veteran's 
service in Vietnam with exposure to Agent Orange, Hodgkin's 
lymphoma or chemotherapy undergone years prior to death.  As 
will be discussed in detail below, studies have been 
performed and the Secretary has adopted a list of 
disabilities which are presumed to have been caused by Agent 
Orange; neither esophageal nor gastric carcinoma are on that 
list.  Thus, the issue presented here is a common issue 
presented to VA.  The appellant's representative did not 
suggest any reason for stating that it is complex.  The 
argument made is simply that the appellant has a number of 
theories for which compensation may be awarded that she 
believes should be further explored.  

Following a review of the record evidence, the Board finds 
that the issue under consideration in this case does not pose 
an obscure or complex medical problem, nor has it generated 
any controversy in the medical community.  The issue is 
simply whether the veteran's service experiences, including 
exposure to Agent Orange, and post-service disabilities and 
treatment therefor caused his demise.  Accordingly, the Board 
finds that there is no medical complexity or controversy 
shown so as to require an independent medical examination and 
this appeal will not be further delayed to obtain additional 
medical evidence.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and no further action is necessary to meet the 
requirements of the VCAA.  The merits of the appellant's 
claims will now be addressed.

The appellant asserts that she is entitled to VA compensation 
as the veteran's death was caused by his service in the 
Republic of Vietnam.  She acknowledges that the veteran was 
service-connected for Hodgkin's lymphoma for only two years 
prior to his death with a rating of 0 percent, but contends 
that he was totally disabled because of the service-connected 
disability for many years.  The appellant avers that the 
veteran died of esophageal and stomach cancers that were 
caused by either exposure to Agent Orange, Hodgkin's lymphoma 
or the chemotherapy that the veteran underwent in 1995 and 
1996 to eradicate the Hodgkin's lymphoma.  More recently, the 
appellant has asserted that the veteran's diabetes mellitus 
and history of malaria may have contributed to his cause of 
death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).  The Board notes that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) that VA could properly 
construe the language of the statutes in question to bar the 
filing of "hypothetical entitlement" claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted on a presumptive basis 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that 
malignant tumors manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  

With regard to disabilities a claimant attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116 (b) and 
(c).  In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  (VA has already 
established presumptions of service connection for each of 
these diseases as set forth above).  Update 2004 also 
categorized certain health outcomes as having 
"inadequate/insufficient" evidence to determine whether 
they may be associated with herbicide exposure.  The health 
outcomes in this category include:  hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birth weight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis.  Update 
2004 also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" 
category:  gastrointestinal tumors (esophagus, stomach, 
pancreas, colon, rectum) and brain tumors.

The veteran served honorably in the Republic of Vietnam and 
was granted service connection for Hodgkin's lymphoma on a 
presumptive basis in an August 2001 rating decision.  A 
noncompensable rating was assigned as of January 2001.  This 
is the only service-connected disability the veteran had at 
the time of his death in October 2003.  At no time during 
the veteran's life was he awarded a total disability rating.

The veteran was treated by VA in 2001 and found to have a 
history of Hodgkin's lymphoma that had been in remission 
since 1997.  He was noted to have smoked two packs of 
cigarettes per day for twenty years and to have mild chronic 
obstructive pulmonary disease.  Upon VA examination in April 
2001, the veteran presented with no evidence of illness.  He 
related working full-time as a heavy equipment operator with 
no limitations in activities.  The diagnosis at that time 
was status-post chemotherapy for Hodgkin's lymphoma.

In September 2003, the veteran presented for private medical 
treatment with complaints of break-through acid reflux 
notwithstanding the use of medications daily.  Upon initial 
examination, it was noted that the veteran was a coal miner 
with a history of Stage IV Hodgkin's disease in remission 
since 1997.  There was no clinical evidence of recurrence at 
the five-year mark.  Unfortunately, the veteran was 
determined to have esophageal cancer and hospitalized for 
esophagogastroscopy and then partial esophagogastrectomy.  A 
huge tumor, invasive into the body of the pancreas, was 
found and his period of hospitalization was thereafter 
marked with a number of difficulties such as respiratory 
failure with severe hypoxia, pulmonary embolism, and 
possible sepsis.  A gastrectomy was performed and Stage III 
or IV gastric carcinoma was found.  Faced with a grim 
prognosis, the family determined to end life support in 
October 2003.  The veteran's death certificate reflects his 
cause of death as encephalopathy due to respiratory failure 
and esophagogastrectomy with a significant contributing 
condition being Stage IV gastric cancer and alcohol abuse.

The record reveals that the veteran did not have esophageal 
or gastric carcinoma during service or within one year of 
discharge from service so as to allow for the grant of 
service connection for either disability on a direct or 
presumptive basis under 38 C.F.R. §§ 3.303, 3.307 and 
3.309(a).  Additionally, both disabilities fall into the 
category of "limited or suggestive evidence of no 
association" with exposure to Agent Orange so as to allow 
for the grant of service connection for either disability 
under 38 C.F.R. § 3.309(e).  Consequently, service connection 
for the cancers that caused the veteran's death, esophageal 
and gastric, must be denied.

Turning to the appellant's arguments that either the 
veteran's Hodgkin's lymphoma or treatment therefor caused him 
to develop the cancers that ultimately took his life, the 
Board finds that there is no medical evidence to support the 
claim.  The Board appreciates the appellant's belief that 
everything that happened to the veteran was a result of his 
service in the Republic of Vietnam, but her statements alone 
are insufficient to establish a relationship between exposure 
to herbicides and esophageal and stomach cancers.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  As 
pointed out above, extensive studies have been ongoing for 
years and there is no evidence to support a link between the 
cancers the veteran developed, other than Hodgkin's, and his 
service in Vietnam.  Additionally, there is no medical 
evidence to even remotely suggest that Hodgkin's lymphoma 
and/or the chemotherapy used to treat that disease would 
cause additional cancerous tumors to grow in one's body.

As for the appellant's assertions that diabetes and malaria, 
two disabilities she contends should be service-connected, 
contributed to the development of the cancers that took the 
veteran's life, the Board finds that there is no medical 
evidence of either diabetes or malaria playing a role in the 
cause of the veteran's death.  His terminal stay treatment 
records clearly lay out the progression of his disabilities 
without any mention of diabetes or malaria being contributing 
factors.  Assuming, for the sake of argument only, that 
diabetes and malaria are service-connected disabilities, the 
Board finds the argument that they materially contributed to 
the cause of the veteran's death to be only remotely 
speculative.  As such, the Board does not find this a basis 
for which service-connection for the cause of the veteran's 
death may be awarded.  

After considering all theories upon which service connection 
for the cause of the veteran's death may be awarded, the 
Board concludes that the medical evidence does not support 
any of the theories.  The medical evidence shows that the 
veteran died as a result of esophageal and gastric cancers, 
two cancers that are not recognized as being related to 
exposure to herbicides such as Agent Orange.  Accordingly, 
service connection for the cause of the veteran's death must 
be denied.

The appellant's claim for DIC under 38 U.S.C.A. § 1318 is 
considered to be a hypothetical claim as it is based upon the 
theory that the veteran should have been entitled to a total 
rating at the time of his death.  Notwithstanding the fact 
that the veteran was shown to be working full-time and in 
good health shortly before esophageal cancer was found in 
September 2003, there is no evidence of his having been 
awarded a total rating at any time during his life.  As noted 
above, 38 C.F.R. § 3.22 was scrutinized by the Federal 
Circuit to determine if VA had the authority to limit claims 
for benefits under 38 U.S.C.A. § 1318 by interpreting that 
statute to not encompass claims of hypothetical entitlement.  
Also noted above, the outcome of the Federal Circuit's review 
was that VA did have that interpretative authority and that 
hypothetical entitlement claims are not allowed under 38 
U.S.C.A. § 1318.  Thus, because the veteran was at no time 
during his life in receipt of or entitled to receive a total 
rating and claims of hypothetical entitlement are not for 
consideration, the claim of entitlement to compensation under 
38 U.S.C.A. § 1318 must be denied. 








ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


